DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  There is a lack of antecedent basis for “the one or more event objects” on line 12. 
Therefore, the scope of the claim is ambiguous.

Claims 8 and 15 are each substantially similar to claim 1, and have the same issue.   Therefore, these claims are likewise rejected.  

Claims 2-7, 9-14 and 16-21 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. §103 as being unpatentable over York et al (US Patent Application Publication No. 2013/0275429, hereafter referred to as “York”) in view of Andreica et al (US Patent Application Publication No. 2019/0005138, hereafter referred to as “Andreica”).

Regarding independent claim 1:  York teaches A group-based communication platform configured for assigning a user expertise to a user identifier, the group-based communication platform comprising: one or more memory storage areas; and one or more processors collectively configured to: (See York Fig. 18 showing an exemplary hardware environment including processors, memory and storage.) receive one or more work objects from a validated external resource, wherein the one or more work objects comprise metadata and body content data; (See York [0051] teaching that objects may have metadata and content.  See also, [0087] discussing exemplary content objects such as email, and Fig. 2 showing reception of information from a variety of services.) determine a subset of the one or more work objects associated with a user identifier for a user; (See York [0009], for example, teaching that it was well known to associate email work objects with a sender.) determine a level of relationship between the user and each of the one or more event objects; (See York [0011] teaching creation of a network graph relating people and content objects.  See also, Fig. 5 and 6 teaching use of an exemplary graph) and establish topical expertise associated with the user identifier based at least in part on the topics of work objects associated with the user identifier and the level of relationship between the user and each of the event objects. (See York [0011] teaching creation of a network graph relating people and content objects.  See also, [0112] discussing that level of expertise is inferred by relationships between user and content object.)
However, York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches assign one or more topics to each of the one or more work objects based at least in part on the metadata and body content data; (See Andreica [0060], for example, teaching an association of an actress identified in the metadata of a movie, in the context of [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification and [0005] teaching a variety of object types such as email and video.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Andreica for the benefit of York, because to do so provided a designer with options for implementing a system that provided additional search capabilities related to a user’s current context, as taught by Andreica in paragraph [0006].  These references were all applicable to the same field of endeavor, i.e., management and determination of related topical content objects.  


Regarding claim 2:  York teaches wherein the one or more work objects comprise event work objects, and wherein determining a level of relationship between the user and each of the event work objects comprises determining whether the user participated in each of the one or more event work objects.  (See 

Regarding claim 3:  York teaches wherein the one or more work objects comprise email work objects, and wherein determining a level of relationship between the user and each of the email work objects comprises determining whether the user was a sending user of the email work objects.  (See York [0051] teaching that objects may be from a variety of types, including emails, posts, and A/V content.  See York [0011] teaching the use of relationships between people and content objects.  See also, [0054]-[0055] teaching the use of a variety of relationship types, including perpetrator/victim.  And, see [0009] and [0077] discussing that it was well known to associate sender with an email.)  

Regarding claim 4:  York teaches wherein the one or more work objects comprise message work objects, and wherein determining a level of relationship between the user and each of the message work objects comprises determining whether the user was a sending user of the message work objects.  (See York [0051] teaching that objects may be from a variety of types, including emails, posts, and A/V content.  See York [0011] teaching the use of relationships between people and 

Regarding claim 5:  York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches wherein assigning a topic to each of the one or more work objects comprises utilizing Term frequency-inverse document frequency (Tf-Idf) analysis to identify one or more topics relevant to each work object. (See Andreica [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification, in the context of [0005] teaching a variety of object types such as email and video.)

Regarding claim 6:  York does not explicitly teach the remaining limitations as claimed.  Andreica, though, teaches wherein each of the one or more work objects are event objects, and wherein the Tf-Idf analysis is performed on a recording associated with the work object. (See Andreica [0069] teaching the exemplary use of td-idf (term frequency inverse document frequency) for topic classification, in the context of [0005] teaching a variety of object types such as email and video.)

Regarding claim 7:  York teaches wherein the one or more processors are further configured to generate a work graph identifying relationships between each of the plurality of work objects, and wherein determining a level of relationship between a user identifier and each of the one or more work objects comprises identifying relationships between work objects associated with the user identifier.  (See York [0011] teaching the use of a network graph to represent the level of relationships among people and content objects.)  

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-21 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 6, 2021